Citation Nr: 1518568	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a dental disability due to dental trauma for compensation purposes.

3.  Entitlement to an initial compensable disability rating for residuals of a right wrist fracture.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1996 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2014).  Included in the Veteran's claim for service connection due to dental trauma is a claim for service connection for outpatient dental treatment purposes.  See Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  The Board lacks jurisdiction over that claim, as the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental condition, and the Veteran's claim for outpatient dental treatment has been referred to VHA by the RO for appropriate action.  See June 2009 rating decision.


The issue of entitlement to a TDIU was raised in the Veteran's February 2015 Appellate Brief and is REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed below in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The Veteran does not currently have a right knee disability.

2.  The Veteran does not currently have a dental disability due to in-service trauma for which VA compensation is payable; service connection has already been established for temporomandibular joint disease (TMJ) resulting in broken teeth, associated with the Veteran's posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.381, 4.150 (2014); VAOPGCPREC 5-97 (Jan. 22, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in November 2008.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  While the claims file does not appear to contain the January 2009 Family Dental Care treatment records referred to by the January 2009 VA dental examiner, the VA dental examination took place on the same day, the January 2009 VA dental examiner reviewed them prior to providing a diagnosis, and they are generally described within the examination report.  While the record does not appear to contain VA treatment records from after February 2010, the Veteran does not appear to have asserted, and the record does not suggest, that he has been diagnosed with a right knee disability or a compensable dental disability.  As the Veteran has not identified any other evidence not already of record; the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty obtain a medical examination or opinion when required.  The Veteran underwent several medical examinations addressing his right knee, dental disability, and right wrist claims.  The examinations and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

While the Veteran reported that a goniometer was not used by the February 2009 VA orthopedic examiner, his combined VA examinations are still adequate, as he was provided subsequent VA examinations and no evidence in the record appears to indicate that those examiners did not use goniometers to evaluate the Veteran's right knee and right wrist.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Right Knee.

The Veteran contends he has a right knee disability due to an in-service injury, event, or disease.  See July 2010 Substantive Appeal.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is, however, not entitled to service connection for a right knee disability on any basis because the record lacks evidence of any current diagnosis of a right knee disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that compensation may be awarded only for a disability that existed on the date of application).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

While the Veteran believes that he has a right knee disability, he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  


B.  Dental.

The Veteran contends that he has a dental disability warranting compensation due to service-connected PTSD, TBI and TMJ disease resulting in broken and lost teeth.  See July 2010 Substantive Appeal.  

The Veteran is already service connected for TMJ disease secondary to his PTSD, which causes clenching of the jaw and results in broken teeth and, as noted above, his claim for dental treatment has been referred to the VA medical facility closest to his home and he has been advised by the RO to contact that facility for additional information regarding outpatient dental treatment.  See February 2010 Rating Decision; December 2009 Dr. Morgan Statement.  

The significance of finding that a dental or oral disability is service connected for compensation purposes is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381(b), 17.161(c) (2014).

Whether the dental or oral disability is compensable or noncompensable, the result of combat wounds, or the result of service trauma must be considered.  38 C.F.R. § 3.381(a).  But see 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 ("service trauma" does not include the intended effects of therapy or restorative dental care or treatment during active service).  

Each defective or missing tooth, disease of the teeth, and periodontal issue is considered separately to determine whether it was incurred or aggravated in the line of duty during active service.  38 C.F.R. § 3.381(c).  

Certain dental or oral disabilities may not be service connected for compensation purposes, or are noncompensable under the relevant diagnostic code.  These include treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease with loss of periodontal bone.  38 C.F.R. § 3.381(a); 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note) (instructing that loss of the alveolar process due to periodontal disease is not compensable because it is not considered disabling); 64 Fed. Reg. 30,392 (June 8, 1999).  But see 38 C.F.R. § 3.381(b) (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease may still be service connected, but solely for outpatient dental treatment purposes).

Loss of a tooth is compensable only if the loss was due to bone loss-the loss of substance of the body of the maxilla or mandible-caused by dental trauma or disease, such as osteomyelitis, and the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note) (instructing that disability ratings apply only to bone loss through trauma or disease such as osteomyelitis).

Dental disabilities that are compensable include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible; nonunion or malunion of the maxilla or mandible; limited temporomandibular motion; loss of the ramus; loss of the condyloid or coronoid processes; and loss of the hard palate.   38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  

The Veteran received dental treatment in service-several teeth were extracted and numerous fillings were executed.  While some of the fillings were noted to have been faulty and fell out as a consequence, they were subsequently replaced in service, and the record does not appear to contain evidence that any dental trauma or "service trauma" resulted from the faulty fillings, or that any of the Veteran's current dental or oral disabilities are residuals of the faulty fillings that were replaced in service.  Moreover, the Veteran did not appear to assert that he suffered any specific dental trauma in service that resulted in a compensable dental disability.

Regardless, the Veteran is not entitled to service connection for compensation purposes because he does not currently have a compensable dental or oral disability.  While he does have loss of teeth, he does not have loss of teeth for VA compensation purposes, as the January 2009 VA dental examiner determined his loss of teeth did not involve a loss of substance of the body of the maxilla or mandible and, while private dentist Dr. Morgan indicated the Veteran has several fractured, broken, or cracked teeth, it appears that the masticatory surface can be restored.  See December 2008 Dr. Morgan Letter (stating that the fractured, broken, or cracked teeth must be restored with full coverage restorations, or crowns).  

The Veteran has not asserted, and the record does not reveal, that he has been diagnosed with other dental conditions that are compensable for VA compensation purposes.  Therefore, as a matter of law, the Board cannot grant his appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430) (1994) (holding that "where the law and not the evidence is dispositive," the Board should deny a claim "because of the absence of legal merit or the lack of entitlement under the law").

Accordingly, the preponderance of the evidence is against the claims for service connection for a right knee disability and for a dental disability for compensation purposes.


ORDER

Service connection for a right knee disability is denied.

Service connection for a dental disability for compensation purposes is denied.


REMAND

The Veteran asserted in his February 2015 Appellate Brief that his right wrist disability has worsened.  As his last VA examination was in May 2010, more contemporaneous medical evidence is needed to evaluate the current severity of his residuals of a right wrist fracture.

Further, as the Veteran also raised the issue of entitlement to a TDIU based on multiple service-connected disabilities, his appeal for a higher disability rating for residuals of a right wrist fracture is inextricably intertwined with his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, and send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.

2. Make efforts to obtain any outstanding records, including from VA and any other treatment providers reported by the Veteran, dated since January 2010.  

3. Schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his residuals of a right wrist fracture.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.   

The examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his residuals of a right wrist fracture.  See July 2010 Substantive Appeal (reporting that a VA examiner told him his reported pain was attributable to his elbow and not his wrist).  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, after undertaking any other indicated development regarding the Veteran's TDIU claim, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs epartment of Veterans Affairs


